Citation Nr: 1645186	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  12-35 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.

2.  Entitlement to special monthly compensation based on housebound status or the need for aid and attendance (SMC). 

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected ischemic heart disease or sinus bradycardia.
 
4.  Entitlement to service connection for sinus bradycardia, to include as secondary to service-connected ischemic heart disease.

5.  Entitlement to an initial rating in excess of 30 percent prior to November 22, 2011 and in excess of 60 percent thereafter, for ischemic heart disease, status post myocardial infarction and stent placement.


6.  Entitlement to a temporary total evaluation because of treatment for a service-connected or other condition subject to compensation.

7.  Entitlement to an effective date earlier than November 6, 2009, for the grant of eligibility to Dependents' Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1967 to March 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from rating decisions in May 2012 and December 2012 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln Nebraska. 

The issues of service connection, increased ratings (to include the issue of SMC), and an earlier effective date are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran is service-connected for disabilities of a common etiology (orthopedic) that result in one disability ratable at 60 percent or more.

2.  During the appeal period, the Veteran's residual functional capacity and transferrable skills precluded him from securing or following a substantially gainful occupation as a result of service-connected disabilities of affecting a single body system (orthopedic).


CONCLUSIONS OF LAW

The criteria for a TDIU based on a single disability (orthopedic) have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  To the extent that the action taken hereinbelow constitutes the full benefits sought on appeal, further discussion of VCAA is not necessary at this time.  

TDIU

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a)(2016).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: disabilities affecting a single body system, e.g. orthopedic.  38 C.F.R. § 4.16(a)(2) (2016).  

A June 2014 VA examination of the Veteran's cervical, lumbar, bilateral shoulder, and bilateral knee disabilities noted that the Veteran would experience significant limitations from his orthopedic disabilities in his occupation as a rancher.  The Board notes that this occupation is medium to heavy manual labor employment.  Accordingly, the Board finds that the Veteran's orthopedic disabilities reduce his residual functional capacity to less than medium to heavy labor and that these disabilities  preclude him from obtaining and retaining substantially gainful employment consistent with his work and education background.

Since February 26, 2004, the Veteran's orthopedic disabilities are: lumbar spine degenerative joint disease, rated at 10 percent, cervical spine degenerative joint disease, rated at 20 percent, bilateral knee disabilities, rated at 10 percent for the right and left knees each, and a bilateral shoulder disabilities, rated at 20 percent for the right and left shoulders each.  
The combined evaluation of these disabilities is at least 60 percent, although the evaluations fluctuate during the appeal period.  

TDIU analysis must take into account the individual veteran's education, training, and work history, and is a question for adjudicators and not medical personnel. Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Given the Veteran's education, training, and work experience, which is limited to physical occupations involving medium to heavy labor, along with the clinical and lay evidence of record indicating a less than medium to heavy residual functional capacity based on his orthopedic disabilities, the Board finds that his service-connected disabilities combined to render him incapable of obtaining and maintaining gainful employment.  Therefore, entitlement to TDIU is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

A total rating based on individual unemployability (TDIU) due to service-connected disabilities (orthopedic) is granted, subject to the regulations pertaining to the payment of monetary benefits.


REMAND

Service connection - Hypertension

The Board notes that the Veteran claims service connection for hypertension on secondary basis, as due to his service-connected coronary artery disease.  The Veteran also asserts that his PTSD has aggravated or worsened his hypertension. The Board notes that the Veteran served in Vietnam and is presumed to have been exposed to herbicide.

The Veteran has been afforded VA examinations in regard to his claimed hypertension in March 2012 and in December 2015.  The March 2012 VA examination addressed the Veteran's contentions as to whether his hypertension was caused or aggravated by his service-connected coronary artery disease; however, the examiner did not address whether the Veteran's hypertension was caused by or due to his exposure to herbicide in service.  

The December 2015 VA examination addressed the Veteran's contentions of whether his hypertension was caused or aggravated by his service-connected PTSD; however, this opinion contains contradictory and inaccurate information.  In that regard, the examiner provided the rationale that the Veteran's PTSD did not aggravate his hypertension, noting that the traumatic event occurred in 2001; the Veteran actually experienced his related stressors while on active duty from March 1967 to March 1969.  Additionally, the examiner did not address whether the Veteran's hypertension was caused by or due to his exposure to herbicide in service. 

Finally, a VA examiner should address the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010, which concluded that there was "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See 77 Fed. Reg. 47,924 -28 (Aug. 10, 2012).  NAS defines the category of "limited or suggestive evidence" to mean that the "evidence suggests an association" between exposure to herbicides and the outcome, but a firm conclusion is limited because change, bias, and confounding could not be ruled out with confidence.  See 77 Fed. Reg. 47,926.

Based on the foregoing, the Board finds that additional VA opinions are warranted to address the etiology of the Veteran's claimed hypertension disability.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Service connection - Sinus Bradycardia with pacemaker

The Veteran claims service connection for a sinus bradycardia disorder, as secondary to his service-connected coronary artery disease.  Furthermore, the Veteran underwent the implantation of a pacemaker and he claims a temporary 100% evaluation due to convalescence from this procedure.

The Board notes there are conflicting VA medical opinions regarding the relationship between the Veteran's coronary artery disease and his claimed sinus bradycardia disability.  A September 2012 VA examiner noted that the Veteran's implantation of his pacemaker due to his ischemic heart disease or coronary artery disease.  However, the September 2012 VA examiner did not provide any rationale in support for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

An October 2012 VA examination determined that there was no relationship between his coronary artery disease and the implantation of his pacemaker.  The Board finds that this conflicting medical evidence should be addressed by an additional VA opinion.  See Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (Board may not make independent medical assessments).

Increased Rating, Temporary 100% Evaluation, SMC, and DEA

The Veteran's claims for service connection for hypertension and sinus bradycardia with pacemaker implantation may impact his claims for an increased rating for coronary artery disease, the assignment of a temporary 100% evaluation for convalescence due to the implantation of a pacemaker, and entitlement to SMC and an effective date earlier than November 6, 2009, for the grant of eligibility to Dependents' Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35.  

The Board finds that these remaining issues are inextricably intertwined with the issues of service connection for hypertension and sinus bradycardia disabilities.  
Accordingly, these issues are remanded to the AOJ for readjudication following completion of the Board's directives.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment and evaluation records, including records from the North Platte CBOC and the Omaha VA Medical Center.

2.  The AOJ should return the Veteran's claim file to an appropriate VA examiner in order to obtain an opinion as to the nature and likely etiology of his claimed hypertension.  If an opinion cannot be offered without examination of the Veteran, an additional examination must be undertaken. 
After thoroughly reviewing the record, the examiner should provide an opinion with supporting rationale as to the following: 

a. Whether it is at least as likely as not (50 percent probability or better) the claimed hypertension was caused or aggravated by the service-connected coronary artery disease? 

b. Whether it is at least as likely as not (50 percent probability or better) the claimed hypertension was caused or aggravated by the service-PTSD?

c. Whether it is at least as likely as not that the Veteran's hypertension is related to presumed herbicide exposure.

In rendering this opinion, the examiner must reference the medical literature including the NAS's Agent Orange: Update 2010.

If aggravation of the hypertension by the service-connected coronary artery disease or PTSD is shown, the examiner should objectively quantify the degree of aggravation beyond the level of impairment had no aggravation occurred.

3.  The AOJ should return the Veteran's claim file to an appropriate VA examiner in order to obtain an opinion as to the nature and likely etiology of his claimed sinus bradycardia with pacemaker implantation.  If an opinion cannot be offered without examination of the Veteran, an additional examination must be undertaken. 

After thoroughly reviewing the record, the examiner should provide an opinion with supporting rationale as to the following: 

Whether it is at least as likely as not (50 percent probability or better) the claimed sinus bradycardia with pacemaker implantation was caused or aggravated by the service-connected coronary artery disease?

In rendering this opinion, the examiner must reference the September 2012 VA examiner's opinion that the Veteran's implantation of his pacemaker due to his ischemic heart disease or coronary artery disease.  

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received since the last Supplemental Statement of the Case. If the benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


